Citation Nr: 0945639	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for 
tinnitus and pes planus.  

The Board notes that the appeal for posttraumatic stress 
disorder was withdrawn by the Veteran following the 
submission of a notice of disagreement and prior to the 
issuance of a statement of the case.  Thus, the only issues 
for consideration are the issues listed on the cover page.

In May 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The Veteran's pre-existing pes planus underwent no 
increase in severity during active service.

2.  The Veteran's tinnitus did not arise during service and 
is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
1153, 5107, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2009).

2.  The criteria for establishing service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a January 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The letter 
also advised the Veteran of how the VA determines a 
disability rating and assigns an effective date, and the type 
of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, private 
treatment reports, and statements and internet research 
submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing testimony at 
hearings, responding to notices, and submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Pes Planus

The Veteran asserts that he is entitled to service connection 
for his pes planus.  He contends he never should have been 
allowed into service and that the military boots aggravated 
his disorder.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. 
§ 3.304(b)(1) (2009).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under 38 U.S.C.A. §  1111.  A lack of aggravation may be 
shown by establishing that there was no increase in 
disability during service or that any "increase in 
disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government 
fails to rebut the section 1111 presumption, the claim is one 
for service connection, not aggravation.  Id.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder. In that case 
38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153 (West 
2002); see also 38 C.F.R. § 3.306 (2009); Jensen, 19 F.3d at 
1417; Wagner, 370 
F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); see 
also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

The initial question is whether the Veteran's claimed 
disability was present prior to service.  In this instance, 
pes planus was "noted" on the entrance examination dated in 
April 1969.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
added that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2008).  As there was a clinical finding of pes 
planus at the time of the Veteran's entrance examination, the 
Board concludes, accordingly, that the presumption of 
soundness at entrance does not attach. 

As indicated above, the service treatment records reflect 
that pes planus was noted on the entrance examination, and 
therefore was a disability which preexisted service.  The 
Board must next determine whether such disability was 
aggravated by active service.  Although it was noted upon 
entrance to active service, the service treatment records are 
otherwise negative for complaints, findings or treatment with 
regards to pes planus.  The feet were evaluated as normal 
during the separation examination in December 1971.  In April 
of 1982, the Veteran denied ever having "foot trouble," and 
the feet were again evaluated as normal at that time.  

In July 2007, the Veteran was evaluated by a private doctor 
of podiatric medicine for "bilateral flat feet."  He said 
that the pain in his feet was a fatigue type of pain and that 
they ached.  He wanted to know if his disability could be 
caused from wearing flat boots while in the Army.  The 
Veteran brought a pair of boots in order for the podiatrist 
to evaluate them.  X-rays of the bilateral feet showed both 
flattening of the arches and the laterals as well as 
increased kite's angle bilaterally.  The Veteran related 
having flat feet for most of his life and foot pain off and 
on over the past 20 years or so.  The assessment included pes 
planus of both feet.  The podiatrist said that he could not 
be sure that the boot would have caused the flattening of the 
feet as he did not have any other X-rays for comparison and 
he did not see the Veteran's feet clinically before he 
started wearing the boots.  He opined that it certainly could 
be a possibility that they flattened more, especially with 
the flat bottom sole in the boots and the fact that they 
offered absolutely no arch support.  However, the podiatrist 
said he could not in good conscious say the whole cause of 
the pes planus is from the boots.  He said that a good deal 
of time a person inherits that trait.  

The Veteran was provided a VA examination in August 2007, 
during which the claims file was reviewed.  The Veteran 
reported that he has had flat feet at least since he was a 
teenager.  He claimed it was always painful wearing Army 
boots while standing and walking in the service.  His feet 
have been hurting him for the past 20 years.  The Veteran 
said after discharge from the service, he could never wear 
hard soled shoes, but he could wear them before he went into 
the service.  He denied a history of trauma specific to his 
feet.  He said that over the previous 20 years, he has 
experienced pain in his feet when walking on hard surfaces 
along the medial arch area.  He said he has performed desk 
jobs in the civil service for a total of 27 years.  After a 
physical examination, the examining physician noted that the 
Veteran had flat feet before he went into the service and one 
private medical record indicated that he started having pain 
in the feet 20 years ago.  Aside from wearing boots, there 
was no other history of trauma to the feet.  The examiner 
opined that his flat feet started before he entered the 
service and therefore are not service connected.  

In a January 2008 statement, the Veteran argued that under 
Army regulations, he should not have been accepted for 
enlistment on account of his flat feet.  He asserted that his 
feet did not give him pain upon induction to the Army, but 
since discharge from active service his feet have been in 
pain.  He said that he was not offered athletic footwear 
during active service and performed a variety of physical 
training activities in boots.  He said that his military 
occupational specialty required him to be on his feet 90 
percent of the time working on concrete surfaces, while 
wearing steel toed, hard soled boots with no arch support.  
The Veteran claimed that the boots issued by the Army 
"critically enhanced the deterioration of my feet," and he 
said he has had to wear soft soled shoes and boots since his 
discharge from active service.  The Veteran also submitted 
copies of a Department of Defense Instruction, the subject of 
which is criteria and procedure requirements for physical 
standards for appointment, enlistment, or induction in the 
armed forces.  

The Veteran underwent another VA examination in August 2008 
in which the claims file was reviewed.  The Veteran reported 
he had received no care for his foot problems during active 
service.  He said he saw a family doctor in approximately the 
early 1980's for his feet, but has had no other medical 
treatment for them.  He said he wears "good tennis shoes" 
and he is aware of "special shoes" but has not sought such 
shoes or treatment.  X-rays were interpreted to demonstrate 
loss of the volar arch.  Bone density was normal and joints 
spaces were well preserved.  It was noted that pes planus is 
congenital.  The examining physician concluded, after a 
review of medical records, taking a history from the Veteran, 
performing a physical examination, and reviewing the medical 
literature, that the pes planus is less likely as not 
permanently aggravated or a result of military service.  The 
natural history of the disease has not been altered.

The Veteran testified at a March 2008 hearing before a 
Decision Review Officer at the RO.  He said that his first 
diagnosis of flat feet was probably when he went into the 
military, but that he probably always knew he had flat feet 
since it is obvious.  He said that he had not had problems 
with his feet before entering active service.  He said his 
feet were always uncomfortable in the service but he did not 
seek treatment.  His feet have bothered him since his 
discharge from active service.  He believes the boots issued 
to him by the military are one of the reasons his feet are in 
their current condition.         

In May 2009 the Veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO.  The 
Veteran said that he should not have been accepted for 
enlistment in the Army with flat feet.  The undersigned 
Veterans Law Judge saw the Veteran's flat feet during the 
hearing when the Veteran exposed them for viewing.  The 
Veteran said that the boots he was required to wear during 
active service for running, marching, and living were very 
low quality and offered no arch support.  He said that he 
thinks they contributed to "decay" in his feet.  He said 
that his feet were a lot worse when he got out of the service 
than when he entered.  He said he did not report it before 
because he did not know he could file a claim with VA until a 
couple of years ago.  He said that the treatment for flat 
feet is to wear special shoes and inserts, and after trying 
several things he determined that the best thing for him was 
a high-quality tennis shoe.    

After review of the file, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for pes planus.  As noted above, the 
Veteran is not entitled to the presumption of soundness with 
respect to the pes planus because the condition was noted 
upon his entrance into service.  The first indication in the 
record of any complaints or treatment with regards to pes 
planus after entering active service was in July 2007, 
approximately 35 years after discharge from such service.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330 (Fed.Cir.2000) 
(concluding that the absence of medical records for complaint 
or treatment of relevant condition for a prolonged period 
constituted clear and convincing evidence that the veteran's 
condition did not undergo a permanent increase in disability 
during service); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

The July 2007 private podiatrist examined the Veteran and the 
boots the Veteran said he wore during active duty and said 
that although it could be a possibility that the boots would 
cause flattening of the feet, he said that he did not 
clinically examine the Veteran's feet prior to wearing the 
boots and he could not say that the whole cause of the pes 
planus is from the boots.  He noted that a good deal of time 
a person inherits that trait.  He did not opine specifically 
with regards to whether wearing the boots during active 
service had aggravated the Veteran's preexisting pes planus.  

The August 2007 VA physician examined the Veteran and opined 
that his flat feet started before he entered the service and 
therefore are not service connected.  After a review of 
medical records, taking a history from the Veteran, 
performing a physical examination, and reviewing the medical 
literature, the August 2008 VA examining physician concluded 
that the pes planus is less likely than not permanently 
aggravated or a result of military service and that the 
natural history of the disease has not been altered.  

Thus, on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service, the Board finds that the pre-service 
disability underwent no increase in severity during service.  
In so finding, the presumption of aggravation does not 
attach.  The Board further finds the August 2008 VA 
examiner's opinion, which was based upon the claims file, to 
be the most probative competent medical opinion on record and 
there is no competent medical opinion with regards to 
aggravation directly to the contrary.  While the Veteran is 
certainly competent to describe his symptoms, he does not 
possess the requisite medical expertise needed to render a 
competent opinion regarding whether his flat feet were 
permanently aggravated by service, as such requires medical 
expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the relationship between his flat feet and service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for pes 
planus.
 
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Tinnitus

The service treatment records are negative for complaints, 
findings, or treatment with regards to tinnitus.  Upon 
clinical evaluation during the separation examination in 
December 1971, the ears were evaluated as normal.  In April 
1982, the Veteran did not report having any problems with his 
ears, and the ears were again evaluated as normal.

In August 1995, the Veteran reported to a private physician 
that he had a ringing sensation in both ears associated with 
dizziness.  The impression was labyrinthitis.    In April 
1997, the Veteran was seen by another physician in the same 
medical group and said that for the previous few weeks he had 
been having some tinnitus in his ears.  He reported that he 
had not had prior problems.  He reported that he worked as a 
brakeman for 20 years for the railroad but currently worked 
as an environmental protection specialist.  In the Veteran's 
January 2007 claim, he said that his tinnitus began in 1986.

The Veteran was afforded a VA audiological examination in 
August 2007, during which the claims file was reviewed.  The 
Veteran said that the tinnitus started intermittently in 1987 
and was worse by 1997.  He stated that his military noise 
exposure included proximity to aircraft, vehicles, and small 
arms fire.  He said that most of his civilian jobs were desk 
jobs, and he reported using hearing protection when "in 
noise."  He also reported some occasional recreational noise 
exposure from motorcycles.  The diagnoses included constant 
tinnitus in both ears.  The audiologist opined that given 
that the Veteran's hearing was within normal limits even 10 
years after separation, it is less likely than not that 
hearing loss is related to noise exposure during his military 
service; and given that he reports the onset of tinnitus 
about 15 years after separation, it is likely that tinnitus 
is secondary to hearing loss, and therefore, it is less 
likely than not that tinnitus is related to noise exposure 
during his military service.   

In a January 2008 statement, the Veteran said that there was 
no hearing protection, hearing protection training, or 
hearing monitoring available during his entire time in active 
service.  He said that he was subjected to noise levels in 
excess of those permitted by the Occupational Safety and 
Health Administration (OSHA).  He stated that he was exposed 
to noise from 2 1/2 and 5 ton trucks, weapons, and low flying 
rotary and fixed wing aircraft, all without hearing 
protection.  He said that both of his ears are ringing 100 
percent of the time.  He asserted that the audiologist at his 
VA examination may not have realized all the facts, asked 
almost no questions, and ignored the photographs and comments 
he presented.  

In support of his claim, the Veteran submitted a Noise and 
Health internet article on the subject of occupational and 
leisure noise induced tinnitus.  The article indicated that 
with occupational noise induced permanent tinnitus, the 
interval between the start of noisy work and the onset of 
tinnitus is many years.  It also noted that the interval 
between tinnitus and leisure noise or acoustic trauma is very 
short.  Ultimately, the article explained that the 
predominance of tinnitus cases fall under the heading 
"uncertain etiology" and that the etiology for tinnitus is 
mostly a "best guess."    

The Veteran provided testimony at a hearing before a Decision 
Review Officer at the RO and at a hearing before the 
undersigned Veterans Law Judge.  During both hearings he 
testified that during active service he worked in a location 
adjacent to an airfield where helicopters and fixed wing 
aircraft flew overhead.  He also described how the exhaust 
pipes on most of the trucks on which he worked came out near 
the cab of the vehicle right at ear level.  He testified that 
when he was on perimeter guard there was a battery of 
artillery guns behind him and they were constantly firing.  
He said that he was not provided with hearing protection 
during active service and that in every other job he has had 
since discharge from active service he was required to wear 
hearing protection when around a lot of noise.  He said that 
his hearing is perfect but his ears are constantly ringing.  
The Board notes that the Veteran advised a private physician 
in 1997 that he worked as a brakeman for 20 years for the 
railroad, which is inconsistent with his current report of 
primarily having "desk jobs" following service.

The Board finds the most probative evidence to be the opinion 
of the VA examiner, who reviewed the claims file, examined 
the Veteran, and provided a rationale for the opinion.  The 
VA examiner noted the Veteran's recreational noise exposure 
from riding motorcycles in formulating her opinion.  While 
the Veteran submitted an internet article regarding the 
length of time following the start of a noisy occupation and 
the onset of tinnitus, this article is not specific to the 
facts of the Veteran's case, in which the noisy occupation 
claimed (i.e. military service) terminated after three years.  
Moreover, the article notes the short onset time between 
leisure noise exposure or acoustic trauma and tinnitus, and 
ultimately concludes that the etiology of most tinnitus is 
unknown.  As such, this article is entitled to little, if 
any, probative value.  

Finally, although the Veteran contends his tinnitus must be 
related to his noise exposure in service, he does not possess 
the requisite medical expertise needed to render a competent 
opinion regarding the etiology of his tinnitus which arose at 
least 15 years after his discharge from service, as such 
requires medical expertise.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the relationship between his tinnitus and service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for bilateral pes planus is denied.

Service connection for tinnitus is denied.




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


